DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, 29, 30, 31, 33, 34, 35, 36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lent (US 6226227 B1) in view of Betts (US 20060023570 A1).
Regarding claim 21, Lent teaches a waterproof housing with a handle; a motion sensor configured to detect motion of the handheld sonar device[Abstract; #30 of Figs 2,4; Col 2, Lines 1-7]; a transducer configured to: radiate sound pulse signals into the body of water; and convert returned sound pulse signals to electrical signals[#12 of Figs 1,4; Col 4, lines 8-17]; receive circuitry configured to generate data signals based on the electrical signals[#16, Col 4 lines 62-64]; one or more processors in the waterproof housing, the one or more processors configured to: generate data sets based on[#24 of Fig 4]: the data signals generated by the receive circuitry[#16, Col 4 lines 63-65]; and motion data from the motion sensor; detect respective objects in the body of water based on the data sets; determine distances of the respective objects; identify object types of the respective objects; determine locations of the respective objects[#20, #24 Col 5, 
Lent does not explicitly teach symbols that represent the respective objects and distinguish between the object types, the symbol representing each object indicating the object type. Betts teaches symbols that represent the respective objects and distinguish between the object types, the symbol representing each object indicating the object type, [0045] xxx.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sonar device in Lent in view of Betts in order to create a symbol display to quickly and easily display information about objects.
Regarding claim 22, Lent, as modified, also teaches that the data sets are generated based on time stamps associated with the data signals, and the distances of the respective objects are determined according to the time stamps associated with the data signals in the data sets and a speed of sound in the body of the water. [Col 5, lines 2-6]
Regarding claim 24, Lent as modified also teaches resolution selection switch configured to adjust a scan resolution of the handheld sonar device. [Col 4, lines 21-23,27-30,46-47,57-60]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sonar device in Lent in view of Betts to let an operator adjust scan rate, range, and orientation and thus optimize resolution. 
Regarding claim 26, Lent as modified teaches that one or more processors are configured to determine the locations of the respective objects based on the data sets. [Col 5, lines 2-6].
Regarding claim 29, Lent, as modified, also teaches detecting the respective objects in the body of water comprises detecting a human. [Col 1, line 35]
Regarding claim 30, Lent, as modified, also teaches that the cursor comprises a location cursor for determining directions of the respective objects relative to the handheld sonar device. [#52,#59 fig 7,8]
Regarding claim 31, Lent, as modified,  also teaches wherein the cursor comprises a reorienting cursor for reorienting the handheld sonar device and for switching between different scan resolutions on the display. [#52, #59 of Fig 7, 8; Col 4, lines 21-23, 27-30, 46-47, 57-60]. 
Regarding claim 33, Lent , as modified, also teaches that the electrical signals comprise analog pulse signals, and the receive circuitry comprises a converter configured to convert the analog pulse signals to digital signals.  [#34 Col 4, lines 63-65].  
Regarding claim 34, Lent teaches a motion sensor, a transducer, receive circuitry, one or more processors and a display, the method comprising: by operation of the motion sensor, generating motion data representing motion of the handheld sonar device[Abstract; #30 of Figs 2,4; Col 2, lines 1-7]; by operation of the transducer: radiating sound pulse signals from the handheld sonar device into a body of water; receiving returned sound pulse signals reflected from respective objects in the body of water; and converting the returned sound pulse signals to electrical signals by operation of the transducer[#12 of Figs 1,4, col 4, lines 8-17]; by operation of the receive circuitry generating data signals based on the electrical signals[#16, Col 4 lines 62-65]; by operation of one or more processors in a waterproof housing of the handheld sonar device[#24 of Fig 4]: generating data sets based on the data signals and the motion datas; and detecting the respective objects in the body of water based on the data set[#20, #24 Col 5, lines 2-6, 47-52]; and presenting a graphical representation of the respective objects on the display, the graphical 
Lent does not explicitly teach symbols that represent the respective objects and distinguish between the object types, each of the symbols representing a respective object indicating an object type. Betts teaches that symbols that represent the respective objects and distinguish between the object types, each of the symbols representing a respective object indicating an object type; [Para 45 of Betts]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sonar device in Lent in view of Betts in order to create a symbol display to quickly and easily display information about objects.
Regarding claim 35, Lent, as modified, also teaches wherein detecting the respective objects comprises: determining distances of the respective objects; identify object types of the respective objects; and determine locations of the respective objects. [Col 5, lines 2-6]
Regarding claim 36, Lent, as modified, also teaches generating the data sets based on time stamps associated with the data signals; and determining the distances of the respective objects according to the time stamps associated with the data signals in the data sets and a speed of sound in the body of the water. [Col 5, lines 2-6]
Regarding claim 38, Lent, as modified, also teaches determining the locations of the respective objects based on the data sets. [Col 5, lines 2-6]
Regarding claim 40, Lent,  as modified, also teaches wherein detecting the respective objects in the body of water comprises detecting a human. [Col 1, line 35]
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lent (US 6226227 B1) in view of Betts (US 20060023570 A1), as applied to Claim 1 above, and further in view of Saito (GB 2194637).
Regarding claim 23, Lent does not explicitly teach a temperature sensor configured to generate temperature data, wherein the one or more processors are further configured to determine an amplitude and a frequency of the sound pulse signals according to the temperature data from the temperature sensor. Saito teaches that a temperature sensor configured to generate temperature data, wherein the one or more processors are further configured to determine an amplitude and a frequency of the sound pulse signals according to the temperature data from the temperature sensor. [Page 7, Col 1, Lines 48-60]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lent in view of Betts further in view of Saito in order to create a temperature sensor configured to generate temperature data, wherein the one or more processors are further configured to determine an amplitude and a frequency of the sound pulse signals according to the temperature data from the temperature sensor. Doing so would enable compensation for variation in sonar measurements due to changes in temperature.
Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lent (US 6,226,227 B1) in view of Betts (US 2006/0023570), as applied to Claim 21 and 34 above, and further in view of Breed (US 2008/0157941).
Regarding claim 25, Lent does not explicitly teach memory configured to store a lookup table data set, wherein the one or more processors are configured to identify the object types by comparing the data sets with the lookup table data set. Breed teaches that memory configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lent in view of Betts further in view of Breed in order to identify the object by comparing it to data stored in a look up table. Doing so would reduce processing load and using a look up table to identify objects is well known in the art.
Regarding claim 37, Lent as modified above does not explicitly teach memory configured to store a lookup table data set, wherein the one or more processors are configured to identify the object types by comparing the data sets with the lookup table data set. Breed teaches that memory configured to store a lookup table data set, wherein the one or more processors are configured to identify the object types by comparing the data sets with the lookup table data set. [0797]
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lent (US 6,226,227) in view of Betts (US 2006/0023570), as applied to Claim 21 above, and  further in view of Bartz (US 2006/0181457 A1).
Regarding claim 27, Lent does not explicitly teach the graphical representation comprises: arc lines, each of the arc lines representing a distance relative to the handheld sonar device; hash marks between neighboring arc lines according to a scan resolution. Bartz teaches the graphical representation comprises: arc lines, each of the arc lines representing a distance relative to the handheld sonar device; hash marks between neighboring arc lines according to a scan resolution. [#130, #520 of Figure 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lent in view of Betts further in view of Bartz in order to create the graphical representation comprising: arc lines, each of the arc lines .
Claims 28 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lent (US 6,226,227) in view of Betts (US 2006/0023570), as applied to Claims 21 and 34 above, and further in view of Mendelert (US 2016/0223659).
Regarding claim 28, Lent does not explicitly teach the symbols on the display comprise a first symbol with a first shape and a first color representing a first object type, and a second symbol with a second shape and a second color representing a second object type.  Mendelert teaches that the symbols on the display comprise a first symbol with a first shape and a first color representing a first object type, and a second symbol with a second shape and a second color representing a second object type. [0103]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lent in view of Betts further in view of Mendelert in order to create symbols with different shapes and colors for different objects. Doing so would make it easy to distinguish between objects on the display.
Regarding claim 39, Lent does not explicitly teach a first symbol with a first shape and a first color representing a first object type, and a second symbol with a second shape and a second color representing a second object type. Mendelert teaches that a first symbol with a first shape and a first color representing a first object type, and a second symbol with a second shape and a second color representing a second object type. [0103]
Claims 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lent (US 6,226,227 B1) in view of Betts (US 2006/0023570), as applied to Claims 21 and 34 above, and further in view of Pope (US 2005/0265123).
Regarding claim 32, Lent does not explicitly teach a data transmitter configured to send the data sets from the one or more processors to a monitoring station. Pope teaches that a data transmitter configured to send the data sets from the one or more processors to a monitoring station.[0028]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lent in view of Betts further in view of Pope in order to create an a data transmitter configured to send the data sets from the one or more processors to a monitoring station. Doing so would allow remote monitoring.
Regarding claim 41, Lent does not explicitly teach the handheld sonar device comprises a data transmitter, and the method comprises sending the data sets from the handheld sonar device to a monitoring station.  Pope teaches that the handheld sonar device comprises a data transmitter, and the method comprises sending the data sets from the handheld sonar device to a monitoring station. [Para 28]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645